Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on September 28, 2021.
Claims 1-12, 14-20 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Information Disclosure Statement

	The information disclosure statement (IDS) submitted on November 3, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 1-12, 14-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments to claims 1, 14, and 18 have addressed the rejection.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Claim 1, 3, 5-7, 9-10, 12, 14-16, 18-20 were rejected under 35 U.S.C. 103 as being unpatentable
over Li et al. US Patent Publication No. 2021/0021905 (priority to provisional application no. 62/876506
filed on July 2019, “Li’) in view of Whyte et al. US Patent Publication No. 2020/0382819 and
O’Callaghan US Patent Publication No. 2015/0180924.
Applicant submitted that O’Callaghan does not teach or suggest that the set of segments to be requested by the cache device comprise non-contiguous segments of the first media source. O’Callaghan is silent in this regard.
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-7, 9-10, 12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  US Patent Publication No. 2021/0021905 (priority to provisional application no. 62/876506 filed on July 2019, “Li”) in view of Xu US Patent Publication No. 2020/0401522 (“Xu”), Gilson et al. US Patent Publication No. 2022/0006877 (“Gibson”), and Whyte et al. US Patent Publication No. 2020/0382819 (“Whyte”)

Regarding claim 1, Li teaches a computer-implemented method for selectively caching digital content for streaming, the method comprising: 
analyzing a set of traffic data associated with streaming of a plurality of media items in a first time period (para. [0028] metrics… click metrics.  para. [0040] statistics on the overall traffic.  supported by 62/876506, para. [0018] metrics, click metrics.  para. [0021] statistics on the overall traffic…), 
selecting, based on the set of traffic data, a first media item for storage in a cache during a second time period (para. [0030] predict which video files 108 may be accessed over a future time period.  para. [0040] uses the statistics to predict the usage over the next period.  Supported by 62/876506, para. [0019] 
storing in the cache, prior to receiving a request for the first media item in the second time period: 
at least a portion of a first media stream of a plurality of media streams associated with the first media item (para. [0027] select video files 108.  para. [0034] pre-heating cache 206… store videos based on a prediction process.  Supported by 62/876506, para. [0019] predicts which video files 108 to store in pre-heating cache 206. para. [0025] selects a video file 108.  episode or a show may have multiple versions in multiple video files 108).
Li does not teach selecting a first section and a second section of the first media item for storage in the cache during the second time period, wherein the first section and the second section of the first media item are selected by determining, based on the set of traffic data, that the first section and the second section of the first media item are each likely to be more frequently requested for playback by a plurality of clients than at least one other section of the first media item, wherein the first section and the second section comprise non-contiguous sections of the first media item.
Li’s provisional application does not expressly teach: 
wherein at least the portion of the first media stream is associated with the first section of the first media item,
storing in the cache at least a portion of a second media stream of the plurality of media streams associated with the first media item, wherein each media stream in the plurality of media streams is encoded with different characteristics.
Xu teaches selecting a first section and a second section of a first media item for storage in a cache during a second time period, wherein the first section and the second section of the first media item are selected by determining, based on a set of traffic data (para. [0029] past occurrences in which users have interacted with content from a content provider.  para. [0053] training data… historical instances in which users have interacted with content), that the first section and the second section of the first media item are each likely to be more frequently requested for playback by a plurality of clients than at least one 
While Xu teaches selecting and storing portions, i.e. sections, of the media item, Xu does not expressly teach that the sections comprise non-contiguous sections of the first media item.  Gilson teaches selecting and caching non-contiguous sections of a media item (para. [0023] cache additional portions of the content so as to be prepared to support a possible next state.  para. [0035] estimate likelihoods associated with various possible state transitions based on usage pattern metadata.  para. [0042] key frames 304-310… correspond to points in the content that are temporally separated by some amount of time.  fig. 6; para. [0056] key frames 604 and 606… separated temporally by an amount of time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Xu with Gilson’s disclosure of selecting and caching non-contiguous sections of a media item.  One of ordinary skill in the art would have been motivated to do so because Xu describes caching portions of a content item, and Gilson would have provided benefits of avoiding bandwidth utilization and utilizing less space in cache (para. [0004] downloading larger content segments may cause higher utilization of bandwidth.  para. [0006] downloaded portions of the content are temporally spaced).


Regarding claim 14, Li teaches one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
analyzing a set of traffic data associated with streaming of a plurality of media items in a first time period (para. [0028] metrics… click metrics.  para. [0040] statistics on the overall traffic.  Supported by 62/876506, para. [0018] metrics, click metrics.  para. [0021] statistics on the overall traffic…), 

storing in the cache, prior to receiving a request for the first media item in the second time period: 
at least a portion of a first media stream of a plurality of media streams associated with the first media item and at least a portion of a second media stream of the plurality of media streams (para. [0027] select video files 108.  para. [0034] pre-heating cache 206… store videos based on a prediction process.  Supported by 62/876506, para. [0019] predicts which video files 108 to store in pre-heating cache 206. para. [0025] selects a video file 108.  episode or a show may have multiple versions in multiple video files 108).  
Li does not teach selecting a first section and a second section of the first media item for storage in the cache during the second time period, wherein the first section and the second section of the first media item are selected by determining, based on the set of traffic data, that the first section and the second section of the first media item are each likely to be more frequently requested for playback by a plurality of clients than at least one other section of the first media item, wherein the first section and the second section comprise non-contiguous sections of the first media item.
Li’s provisional application does not expressly teach wherein at least the portion of the first media stream is associated with the first section of the first media item, 
 storing in the cache at least a portion of a second media stream of the plurality of media streams, wherein each media stream in the plurality of media streams is encoded with different characteristics.
Xu teaches selecting a first section and a second section of a first media item for storage in a cache during a second time period, wherein the first section and the second section of the first media item are selected by determining, based on a set of traffic data (para. [0029] past occurrences in which users have interacted with content from a content provider.  para. [0053] training data… historical instances in 
While Xu teaches selecting and storing portions, i.e. sections, of the media item, Xu does not expressly teach that the sections comprise non-contiguous sections of the first media item.  Gilson teaches selecting and caching non-contiguous sections of a media item (para. [0023] cache additional portions of the content so as to be prepared to support a possible next state.  para. [0035] estimate likelihoods associated with various possible state transitions based on usage pattern metadata.  para. [0042] key frames 304-310… correspond to points in the content that are temporally separated by some amount of time.  fig. 6; para. [0056] key frames 604 and 606… separated temporally by an amount of time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Xu with Gilson’s disclosure of selecting and caching non-contiguous sections of a media item.  One of ordinary skill in the art would have been motivated to do so because Xu describes caching portions of a content item, and Gilson would have provided benefits of avoiding bandwidth utilization and utilizing less space in cache (para. [0004] downloading larger content segments may cause higher utilization of bandwidth.  para. [0006] downloaded portions of the content are temporally spaced).
Whyte teaches storing in a cache, prior to receiving a request for a first media item in a second time period: at least a portion of a first media stream of a plurality of media streams associated with the first media item, and at least a portion of a second media stream of the plurality of media streams, wherein each media stream in the plurality of media streams is encoded with different characteristics (claim 1, para. [0037] cache size… may relate to a single cache device.  para. [0044] preferred number of assets to be stored locally… based on expected request rate at the edge cache, title dispersion analysis.  para. [0048] request and receive non-cached assets from the central content library.  para. [0064] edge cache 120 might store multiple copies of the same VOD asset at multiple different bit rates).  Whyte comes from a similar field of endeavor of caching media that are expected to be requested.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with Whyte’s disclosure of storing, in the cache, media streams associated with a first media item and are encoded with different characteristics, i.e. assets of the same item at different bit rates.  One of ordinary skill in the art would have been motivated to do so because Li describes that there may be multiple version of an episode (item) in video files, and Whyte would have provided the option to efficiently deliver media at different qualities.  A user may prefer delivery of content at one quality over another, and/or it may be beneficial to delivery media at a particular quality based on bandwidth.

Regarding claim 18, Li teaches a computing system that selectively caches digital content for streaming, the computing system comprising: 
a memory that stores a pre-caching Application; and a processor that is coupled to the memory and executes the pre-caching Application to: 

select, based on the set of traffic data, a first media item for storage in a cache during a second time period (para. [0030] predict which video files 108 may be accessed over a future time period.  para. [0040] uses the statistics to predict the usage over the next period.  Supported by 62/876506, para. [0019] cache 106… pre-heating cache.  para. [0021] predicted access of video files in a future time period.  uses the statistics to predict the usage); and 
store in the cache, prior to receiving a request for the first media item in the second time period: 
at least a portion of a first media stream of a plurality of media streams associated with the first media item, and at least a portion of a second media stream of the plurality of media streams (para. [0027] select video files 108.  para. [0034] pre-heating cache 206… store videos based on a prediction process.  Supported by 62/876506, para. [0019] predicts which video files 108 to store in pre-heating cache 206. para. [0025] selects a video file 108.  episode or a show may have multiple versions in multiple video files 108).
Li does not teach selecting a first section and a second section of the first media item for storage in the cache during the second time period, wherein the first section and the second section of the first media item are selected by determining, based on the set of traffic data, that the first section and the second section of the first media item are each likely to be more frequently requested for playback by a plurality of clients than at least one other section of the first media item, wherein the first section and the second section comprise non-contiguous sections of the first media item.
Li’s provisional application does not expressly teach wherein at least the portion of the first media stream is associated with the first section of the first media item storing in the cache at least a portion of a second media stream of the plurality of media streams, wherein each media stream in the plurality of media streams is encoded with different characteristics.

While Xu teaches selecting and storing portions, i.e. sections, of the media item, Xu does not expressly teach that the sections comprise non-contiguous sections of the first media item.  Gilson teaches selecting and caching non-contiguous sections of a media item (para. [0023] cache additional portions of the content so as to be prepared to support a possible next state.  para. [0035] estimate likelihoods associated with various possible state transitions based on usage pattern metadata.  para. [0042] key frames 304-310… correspond to points in the content that are temporally separated by some amount of time.  fig. 6; para. [0056] key frames 604 and 606… separated temporally by an amount of time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li and Xu with Gilson’s disclosure of selecting and caching non-downloading larger content segments may cause higher utilization of bandwidth.  para. [0006] downloaded portions of the content are temporally spaced).
Whyte teaches storing in a cache, prior to receiving a request for a first media item in a second time period: at least a portion of a first media stream of a plurality of media streams associated with the first media item, and at least a portion of a second media stream of the plurality of media streams associated with the first media item, wherein each media stream in the plurality of media streams is encoded with different characteristics (claim 1, para. [0037] cache size… may relate to a single cache device.  para. [0044] preferred number of assets to be stored locally… based on expected request rate at the edge cache, title dispersion analysis.  para. [0048] request and receive non-cached assets from the central content library.  para. [0064] edge cache 120 might store multiple copies of the same VOD asset at multiple different bit rates).  Whyte comes from a similar field of endeavor of caching media that are expected to be requested.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with Whyte’s disclosure of storing, in the cache, media streams associated with a first media item and are encoded with different characteristics, i.e. assets of the same item at different bit rates.  One of ordinary skill in the art would have been motivated to do so because Li describes that there may be multiple version of an episode (item) in video files, and Whyte would have provided the option to efficiently deliver media at different qualities.  A user may prefer delivery of content at one quality over another, and/or it may be beneficial to delivery media at a particular quality based on bandwidth.

Regarding claim 3, Li does not teach the computer-implemented method of claim 1, wherein selecting the first media item for storage comprises:  determining, from the set of traffic data, a caching 
Whyte teaches determining, from the set of traffic data, a caching priority value for each media item in a set of candidate media items, wherein the caching priority value is based on a quantity that each media item in the set of candidate media items was requested during the first time period; and selecting the first media item based on a first caching priority value for the first media item (claim 1 generate a list of top ranked unique asset titles, transfer, from a content library and to the cache, content assets.  para. [0042] title dispersion data for asset requests, most popular assets (titles) account for all asset requests.  para. [0045] determination is made that the edge cache 120 should preferably cache the most popular 5% of the assets.  para. [0059] whether or not to replace existing cached assets with newly retrieved asset).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with Whyte’s disclosure of determining priority values and selecting media item based on priority values of media items.  One of ordinary skill in the art would have been motivated to do so in order to have efficiently utilized the cache by caching popular content. 

Regarding claim 5, Li does not teach the computer-implemented method of claim 1, further comprising: analyzing, for the first media item, a second set of traffic data associated with streaming of the plurality of media streams associated with the first media item in the first time period; and selecting, based on the second set of traffic data, the first media stream and the second media stream for storage in the cache during the second time period.
Whyte teaches analyzing, for the first media item, a second set of traffic data associated with streaming of the plurality of media streams associated with the first media item in the first time period (para. [0009] popularity of the same assets in different caches and/or different geographic regions.  para. [0064] overall popularity of the VOD content by summing the requests from all bit rates.  para. [0045] 

Regarding claim 6, Li does not teach the computer-implemented method of claim 5, further comprising:  identifying, based on the second set of traffic data, a first set of media streams included in the plurality of media streams associated with the first media item, wherein the first set of media streams comprises a set of one or more media streams that were most frequently accessed by a specific device type during the first time period, and wherein the first media stream or the second media stream is selected from the first set of media streams.
Whyte teaches identifying, based on the second set of traffic data, a first set of media streams included in the plurality of media streams associated with the first media item, wherein the first set of media streams comprises a set of one or more media streams that were most frequently accessed by a specific device type during the first time period, and wherein the first media stream or the second media stream is selected from the first set of media streams (para. [0062] how frequently the cached assets have been requested by previous client device requests.  para. [0064] overall popularity of the VOD content by summing the requests from all bit rates.  para. [0045] determination is made that the edge cache 120 

Regarding claim 7, Li does not teach the computer-implemented method of claim 5, further comprising:  identifying, based on the second set of traffic data, a first set of media streams included in the plurality of media streams associated with the first media item, wherein the first set of media streams comprises a set of one or more media streams that were most frequently accessed in a specific geographic region during the first time period, and wherein the first media stream or the second media stream is selected from the first set of media streams.
Whyte teaches identifying, based on the second set of traffic data, a first set of media streams included in the plurality of media streams associated with the first media item, wherein the first set of media streams comprises a set of one or more media streams that were most frequently accessed in a specific geographic region during the first time period, and wherein the first media stream or the second media stream is selected from the first set of media streams (para. [0009] popularity of the same assets in different caches and/or different geographic regions in the CDN.  para. [0062] how frequently the cached assets have been requested by previous client device requests.  para. [0064] overall popularity of the VOD content by summing the requests from all bit rates.  para. [0045] determination is made that the edge cache 120 should preferably cache the most popular 5% of the assets.  para. [0079] HD version of the same asset has been requested a relatively large number of times).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with Whyte’s disclosure of identifying the first set of media 

Regarding claim 9, Li does not teach the computer-implemented method of claim 1, further comprising: analyzing a set of operating parameters associated with streaming the first media item in the second time period; determining that the first media stream satisfies the set of operating parameters; and selecting the first media stream for storage in the cache during the second time period.
Whyte teaches analyzing a set of operating parameters associated with streaming the first media item in the second time period; determining that the first media stream satisfies the set of operating parameters (fig. 3; para. [0029] factors. para. [0034] cache size 310, available bandwidth 320, requests 300... may be related factors… when configuring cache devices.  para. [0039] additional users move into the geographic area serviced by the edge cache 120); and selecting the first media stream for storage in the cache during the second time period (para. [0044] preferred number of assets to be stored locally… based on expected request rate at the edge cache, title dispersion analysis).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with Whyte’s disclosure of selecting the first media stream for storage in the cache based on operating parameters, i.e. cache size, bandwidth, or location.  One of ordinary skill in the art would have been motivated to do so for cache management and efficiently utilized the cache (para. [0029]). 

Regarding claim 10, Li in view of Xu, Gilson, and Whyte teach the computer-implemented method of claim 9, wherein the set of operating parameters comprises at least one of a geographical region, a playback device type, a streaming bandwidth, or a communications provider (Whyte: para. 

Regarding claim 12, Li does not teach the computer-implemented method of claim 1, wherein: a playback device receives at least the portion of the first media stream from the cache to initiate playback; and the playback device receives a different portion of the second media stream to continue playback.
Xu teaches a playback device that receives at least the portion of the first media stream from the cache to initiate playback; and the playback device receives a different portion of the second media stream to continue playback (para. [0041] what portion of each video will the user watch on average.  para. [0045] determine a set of content items to prefetch, including how many content items to prefetch, and what portion of each content item to prefetch.  para. [0046] determine… which content items to prefetch and what portions of each content item to prefetch).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Li and Whyte with O’Callaghan’s disclosure of providing a portion of a first media stream and providing a different portion of a second media stream to continue playback, i.e. stream at a different bitrate.  One of ordinary skill in the art would have been motivated to do so for benefits of providing a smart prefetching of content items and efficient delivery of requested content items.

Regarding claims 15 and 16, the claims are media claims corresponding to claims 3 and 9, and comprising similar subject matter.  Therefore, claims 15 and 16 are rejected under a similar rationale as claims 3 and 9.

Regarding claims 19 and 20, the claims are system claims corresponding to claims 3 and 9, and comprising similar subject matter.  Therefore, claims 19 and 20 are rejected under a similar rationale as claims 3 and 9.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xu, Gilson, Whyte, and Anthony, JR et al. US Patent Publication No. 2014/0045476 (“Anthony”).

Regarding claim 2, Li does not expressly teach the computer-implemented method of claim 1, wherein the set of traffic data comprises a log of URL requests, wherein each URL request includes an asset identifier associated with a candidate media item.
Anthony teaches analyzing a set of traffic data comprising a log of URL requests, wherein each URL request includes an asset identifier associated with a candidate media item (para. [0039] Probability Distribution of items (e.g., URLs) accessed in increasing order of popularity, find correlations among the requested items, which can be used to predict items).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with Anthony’s disclosure of analyzing URL requests.  One of ordinary skill in the art would have been motivated to do so in order to have tracked web content requests for caching and predicted the likelihood of the items in the future. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xu, Gilson, Whyte, and Tuliani et al. US Patent Publication No. 2016/0173639 (“Tuliani”)

Regarding claim 4, Li does not teach the computer-implemented method of claim 1, wherein identifying the first media item for storage comprises: determining, from the set of traffic data, a caching priority value for each media item in a set of candidate media items, wherein the caching priority value is based on a quantity that each candidate media item was requested wherein the first media item is not included in the set of candidate media items; determining that the first media item is related to a given media item in the set of candidate media items; assigning a first caching priority value to the first media item based on the caching priority value of the given media item; and selecting the first media item based on the first caching priority value.

Tuliani teaches wherein a first media item is not included in the set of candidate media items; determining that the first media item is related to a given media item in the set of candidate media items; assigning a first caching priority value to the first media item based on the caching priority value of the given media item; and selecting the first media item based on the first caching priority value (para. [0049] predicts additional content related to the desired content.  para. [0083] prioritize the caching of the predicted additional content item relative to other content.  para. [0098] maintain a priority list or other data structure that lists predicted additional content).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Li and Whyte with Tuliani’s disclosure of assigning a priority to a media item that is related to another media item and caching the media item.  One of ordinary skill in the art would have been motivated to do so because Whyte describes caching based on consideration of related items (other episodes of a cached episode of a television program, para. [0064]), and it would have been beneficial to prioritized related content in order to have increased cache hit ratios and reduce latency (para. [0008]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xu, Gilson, Whyte, and Pinto et al. US Patent Publication No. 2013/0041970 (“Pinto”).

Regarding claim 8, Li does not expressly teach the computer-implemented method of claim 1, further comprising specifying a maximum age value associated with the portion of the first media stream to a first value of at least one hour, wherein the maximum age value specifies a length of time that the portion of the first media stream is to remain in the cache.
Pinto teaches specifying a maximum age value associated with a media stream to a first value of at least one hour, wherein the maximum age value specifies a length of time that the first media stream is to remain in the cache (para. [0034] discard that content after that particular period of time.  one day, than the HTTP cache header for that content may indicate that the maximum age for that content is 86,400 seconds).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with Pinto’s disclosure of specifying a maximum age value associated with a media stream to a first value.  One of ordinary skill in the art would have been motivated to do so in order to have controlled caching of individual content and further managed the cache of the edge nodes.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Xu, Gilson, Whyte, and Swaminathan et al. US Patent Publication No. 2020/0177939 (“Swaminathan”).

Regarding claim 11, Li does not teach the computer-implemented method of claim 9, further comprising:  generating a maximum streaming bitrate supported by the set of operating parameters, wherein determining that the first media stream satisfies the set of operating parameters comprises determining that the first media stream is encoded at a streaming bitrate that is lower than or equal to the maximum streaming bitrate.
Swaminathan teaches generating a maximum streaming bitrate supported by a set of operating parameters, wherein determining that the first media stream satisfies the set of operating parameters comprises determining that the first media stream is encoded at a streaming bitrate that is lower than or equal to the maximum streaming bitrate. (para. [0025] determines which segments to stream at a higher 

Regarding claim 17, the claim is a media claim corresponding to claim 11, and comprising similar subject matter.  Therefore, claim 17 is rejected under a similar rationale as claim 11.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA JOO/Primary Examiner, Art Unit 2445